                                          Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 1 of 28




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7                            NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9    JERRY BROWN,                                   Case No. 17-cv-02691-PJH
                                                      Petitioner,
                                  10
                                                                                       ORDER DENYING PETITION FOR
                                               v.                                      WRIT OF HABEAS CORPUS AND
                                  11
                                                                                       GRANTING CERTIFICATE OF
                                  12    RAYMOND MADDEN,                                APPEALABILITY
Northern District of California
 United States District Court




                                                      Respondent.
                                  13

                                  14

                                  15          This is a habeas corpus case filed pro se by a state prisoner pursuant to 28 U.S.C.

                                  16   § 2254. The court ordered respondent to show cause why the writ should not be granted.

                                  17   Respondent filed an answer and lodged exhibits with the court and petitioner filed a

                                  18   traverse. For the reasons set out below, the petition is denied.

                                  19                                         BACKGROUND

                                  20          A jury found petitioner guilty of sexual and related offenses involving four women.

                                  21   People v. Brown, No. A139357, 2015 WL 7572482, at *1 (Cal. Ct. App. Nov. 25, 2015).

                                  22   Petitioner was sentenced to a determinate term of 37 years and eight months in prison

                                  23   and a consecutive term of life with the possibility of parole, with the requirement that he

                                  24   serve at least seven years. Id. The California Court of Appeal affirmed the conviction

                                  25   and the California Supreme Court denied review. Id.; Answer, Exs. 7, 8.

                                  26

                                  27

                                  28
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 2 of 28




                                   1                                STATEMENT OF FACTS

                                   2      The California Court of Appeal set forth the relevant facts:

                                   3             1. The Prosecution’s Case
                                                 a. Aisha Doe
                                   4             On June 11, 2008, at approximately 9:00 p.m., Aisha Doe left
                                                 the Berkeley Adult School campus. She was 18 years old at
                                   5             the time. After she used an ATM at the corner of San Pablo
                                                 and University Avenues, a gray pickup truck pulled up next to
                                   6             her. Aisha later identified Brown as the driver of the truck.
                                                 Brown asked Aisha if she needed a ride. Aisha initially
                                   7             ignored him, but Brown asked her a second time. He also
                                                 asked about her age and told her it was not safe for her to be
                                   8             out so late at night. She got into Brown's truck and said she
                                                 was headed home to Richmond.
                                   9
                                                 When Aisha got into the truck, Brown was headed toward
                                  10             Richmond, but he turned the truck around and drove in the
                                                 opposite direction. Aisha told Brown he was going the wrong
                                  11             way, and he responded he was taking a different route. When
                                                 he continued driving in the wrong direction, Aisha began to
                                  12             panic and asked Brown where he was taking her. Brown told
Northern District of California
 United States District Court




                                                 her he was a police officer. Aisha no longer wanted to be in
                                  13             the truck with him. Brown stopped the truck on a dead-end
                                                 street. He showed her the barrel or handle of a gun, plastic
                                  14             cuffs, and something that looked like a badge. He told her he
                                                 was arresting her for prostitution, and he asked to see her
                                  15             identification and the contents of her purse. She had $260 in
                                                 the purse. Brown dumped the contents of the purse on the
                                  16             seat between them, and told her to give him the ring she was
                                                 wearing. She complied. Brown told Aisha that if she did not
                                  17             cooperate with him, he would put the cuffs on her and take
                                                 her to jail.
                                  18
                                                 Brown drove the two away from that location. He entered the
                                  19             freeway toward Oakland and told Aisha he was taking her to
                                                 jail. He asked her what she would do for him in exchange for
                                  20             being released. When Brown drove by the police station in
                                                 downtown Oakland, Aisha asked him to stop and take her to
                                  21             jail, but he kept driving . Brown exited the freeway at
                                                 Embarcadero in Oakland. He said he was going to find a
                                  22             hotel. Aisha thought Brown might rape or kill her.
                                  23             Aisha saw two men standing next to a disabled car. She
                                                 started banging on the window and yelling to get their
                                  24             attention. She got out of the truck while it was still moving and
                                                 ran toward the men. Brown braked his vehicle and backed up
                                  25             toward Aisha’s location. He then drove away. Aisha used a
                                                 borrowed cell phone to call 911. Brown drove by Aisha and
                                  26             the men a few minutes later, and they were able to obtain the
                                                 truck’s license plate number.
                                  27

                                  28
                                                                                2
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 3 of 28



                                                b. Cynthia Doe
                                   1            On March 16, 2009, at about 9:30 a.m., 20–year–old Cynthia
                                                Doe was at a bus stop at 45th Avenue and International
                                   2            Boulevard in Oakland. A silver four-door car pulled up. The
                                                driver, whom Cynthia later identified as Brown, rolled down his
                                   3            window and asked her if she remembered him. Cynthia was
                                                considering acting as a prostitute because she needed the
                                   4            money, and she thought Brown wanted a “date.” After
                                                Cynthia told Brown she did not remember him, he said he was
                                   5            a police officer and told her she was under arrest. Cynthia
                                                saw handcuffs and a radio in the car. She was frightened.
                                   6            Brown told Cynthia to get into the car, and she complied.
                                   7            Brown drove by an Oakland police station, pointed it out, and
                                                told Cynthia she was going to jail. He parked near the station
                                   8            and honked his horn. He explained he was signaling to his
                                                partner, who was in another car, that “everything was okay.”
                                   9            Brown ordered Cynthia out of the car and patted her down.
                                                He then ordered her to get into the back seat of the car.
                                  10            Brown took a small walkie-talkie out of the glove
                                                compartment, spoke briefly into it, and showed Cynthia a
                                  11            badge. Brown began driving again. Cynthia asked Brown to
                                                arrest her and take her to jail.
                                  12
Northern District of California
 United States District Court




                                                As he was driving, Brown told Cynthia that he liked anal sex
                                  13            but his wife did not. Brown stopped at a second building and
                                                moved Cynthia to the front seat.
                                  14
                                                He then drove to a parking garage in Emeryville. He first
                                  15            stopped on the top level of the garage, where he used his cell
                                                phone to make a call and spoke into the walkie-talkie again.
                                  16            He then drove to a lower level in the parking garage. He
                                                unzipped his pants and exposed his erect penis. He pulled
                                  17            Cynthia's face toward him. She would not look at him. He
                                                grabbed her hair and pulled her toward his penis. His penis
                                  18            touched her lips and cheek. Cynthia told Brown she was
                                                going to bite him. Brown released her hair and walked around
                                  19            to her side of the car.
                                  20            Brown opened the car door and pulled Cynthia out of the car.
                                                He turned her around and pushed her back into the car. He
                                  21            pulled her underwear to the side and used his hands to pull
                                                apart her buttocks. Cynthia asked Brown three times to use a
                                  22            condom. He did not respond the first two times but, after the
                                                third, said he would use a condom. Cynthia was scared.
                                  23            Brown inserted his finger into her anus twice, and then
                                                penetrated her anus with his penis. The penetration was
                                  24            painful, and Cynthia was crying. After a few minutes, Brown
                                                ejaculated. Cynthia felt liquid running down her leg. Brown
                                  25            walked around the car. He returned with a napkin and wiped
                                                Cynthia's “butt” and legs. Brown fixed Cynthia's clothing and
                                  26            got back into the car.
                                  27            Brown drove Cynthia back toward Oakland. During the drive,
                                                he told her that if he saw her again, he would not take her to
                                  28            jail. He identified himself as Sergeant Crenshaw of the
                                                                              3
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 4 of 28



                                                Oakland Police Department. He asked Cynthia for her name
                                   1            and birth date. Brown dropped Cynthia off about a block
                                                away from where he had picked her up. Cynthia walked to a
                                   2            Walgreens store and asked employees to call 911. She told
                                                an employee she had been raped and that the rapist was in a
                                   3            silver car. She also told the employee the rapist had identified
                                                himself as a police officer. Cynthia provided additional
                                   4            information to the 911 operator. The Walgreens employee
                                                testified that Cynthia was shocked and scared when she
                                   5            entered the store.
                                   6            Cynthia went to Highland Hospital, where a sexual-assault
                                                examination was performed. She told the examiner that her
                                   7            assailant had penetrated her anus, twice with his finger and
                                                three times with his penis. Cynthia experienced extreme pain
                                   8            and multiple external abrasions; the examiner testified that
                                                Cynthia's injuries were consistent with her account of what
                                   9            had occurred.
                                  10            c. A. Doe
                                                In March 2009, 20–year–old A. Doe was working as a
                                  11            prostitute near the corner of San Pablo Avenue and 35th
                                                Street in Oakland. One night at about 10:00 or 11:00, a
                                  12            pickup truck stopped near her. The driver, whom A. later
Northern District of California
 United States District Court




                                                identified as Brown, stepped out of the truck and stated he
                                  13            was a police officer. Brown showed A. a badge, put her into
                                                the truck, and handcuffed her to the door handle. A. had had
                                  14            a bad feeling about the situation, and she had not wanted to
                                                get into the truck. Brown got into the truck with her. His penis
                                  15            was exposed.
                                  16            Brown drove down San Pablo Avenue and parked behind a
                                                school near Lake Merritt. He used a walkie-talkie to ask for
                                  17            backup. A. asked Brown if he was going to take her to jail.
                                                Brown asked her if she wanted to live, and A. was scared and
                                  18            did not respond. She did not want to be in Brown's truck. She
                                                thought Brown had a gun because he kept holding his side.
                                  19
                                                After about 30 minutes, Brown drove his truck to a location
                                  20            near North County jail. He told A. that if she wanted to live
                                                she was going to “suck his dick without a condom.” Brown
                                  21            uncuffed A. Brown said he needed to urinate, and he got out
                                                of the truck and started walking toward the passenger side of
                                  22            the truck. A. then got out the driver's s ide door and started to
                                                run. She went to her sister's residence. She did not call the
                                  23            police at that time because she did not think they would
                                                believe her.
                                  24
                                                A few weeks later, A. saw Brown's truck and called the police
                                  25            with the license plate number. She then gave the police a
                                                statement about the incident. A. identified Brown from a
                                  26            photographic lineup.
                                  27

                                  28
                                                                               4
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 5 of 28



                                                d. Georgia Doe
                                   1            At about 9:00 p.m. on April 4, 2009, a pickup truck
                                                approached 27–year–old Georgia Doe, who was walking near
                                   2            the corner of San Pablo Avenue and Carrison Street in
                                                Berkeley. Georgia later identified Brown as the driver. Brown
                                   3            offered $100 for a “half and half,” which is oral and vaginal
                                                sex. Georgia asked Brown if he was law enforcement; he
                                   4            said he was not. Georgia then got into the truck. Brown
                                                drove to a spot on Heinz Street and flashed his headlights
                                   5            before stopping. He then said he was an undercover
                                                Berkeley police officer. Brown showed Georgia a badge and
                                   6            a walkie-talkie, and he said he had a service revolver under
                                                the seat. Georgia was frightened and wanted to cooperate to
                                   7            avoid going to jail.
                                   8            Brown allowed Georgia to step out of the truck and smoke a
                                                cigarette, but warned her not to do anything stupid. Brown
                                   9            then asked her if she was ready. Brown told Georgia to give
                                                him oral sex. She pulled out a condom, but he snatched it
                                  10            and told her that a condom was unacceptable. She orally
                                                copulated him for about 15 minutes, but did not do so willingly.
                                  11            Brown then got out of the truck and walked to Georgia’s side
                                                of the truck. She was standing in the passenger's side
                                  12            doorway. Brown urinated. He put on a condom and
Northern District of California
 United States District Court




                                                proceeded to have anal sex with Georgia for 45 minutes to
                                  13            one hour. The anal sex tore her, and she was crying. Brown
                                                stopped when he ejaculated. He told Georgia to pull up her
                                  14            pants and get into the truck. Brown then drove her to San
                                                Pablo Avenue and dropped her off.
                                  15
                                                Georgia went back to the car in which she was living. She
                                  16            later went to the corner of University Avenue and flagged
                                                down a police officer. She returned to the scene of the
                                  17            incident with the police and gave a statement to the police.
                                                The police took Georgia to Highland Hospital, where she was
                                  18            examined by a physician’s assistant. The examiner testified
                                                that Georgia had multiple tears to her anus. The injuries were
                                  19            significant and consistent with Georgia’s statement she had
                                                been anally raped. She was in pain for at least five days.
                                  20
                                                2. The Defense Case
                                  21            Brown testified that he is married to Tricia Foster Brown. In
                                                2009, he drove a truck that was registered to her. He testified
                                  22            that he used a walkie-talkie for work and kept it in the truck,
                                                but he did not use it to impersonate police officers. He
                                  23            maintained that he did not have a gun, badge, or handcuffs.
                                  24            In additional testimony, Brown said that he supplemented his
                                                income with drug sales. Beginning in 1996, he used some of
                                  25            his profits to pay for acts of prostitution at strip clubs, and
                                                beginning around 2006, he started picking up prostitutes on
                                  26            the street. Between 2006 and 2009, Brown solicited acts of
                                                prostitution more than 100 times. He also testified that, when
                                  27            he paid prostitutes for sex, he frequently paid one-half of the
                                                agreed-upon amount before the sexual acts, and paid the
                                  28            remainder afterwards.
                                                                               5
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 6 of 28




                                   1            Brown admitted interacting with Aisha Doe, Cynthia Doe, and
                                                Georgia Doe, but he denied interacting with A. Doe. In
                                   2            testifying about his interaction with Aisha Doe, he stated that
                                                he saw her walking on San Pablo Avenue sometime in 2008.
                                   3            He offered her a ride. Aisha said she was working and asked
                                                if Brown was looking. Brown said yes, and Aisha got into his
                                   4            truck. According to Brown, they negotiated a price for sex
                                                acts, but he never told her he was a police officer and did not
                                   5            threaten her. Aisha told him she had a room and gave him
                                                directions. But he claimed that she asked for his identification
                                   6            to rent a room, and he refused to give it to her. Brown
                                                testified that he then told her he did not want to use her
                                   7            services and she became angry and tried to grab his truck
                                                keys. Brown told her to get out of the truck. She got out of
                                   8            the truck and started running and waving her arms. He left,
                                                came back, saw her with two men, and drove away.
                                   9
                                                In testifying about his interaction with Cynthia Doe, Brown
                                  10            stated that he saw her on International Boulevard in March
                                                2009. He asked her if she was “dating,” and she said she
                                  11            was. He testified that he asked her if she would engage in
                                                anal sex, and she agreed to do so for $100. According to
                                  12            Brown, she voluntarily got into his truck. Cynthia told Brown
Northern District of California
 United States District Court




                                                to get on the freeway, and he followed her directions. He
                                  13            drove to the parking structure in Emeryville, where they had
                                                anal sex. Cynthia told him to hurry. Brown testified that he
                                  14            only paid her half of the money because she did not perform
                                                oral sex and that he later dropped her off.
                                  15
                                                Brown testified that he saw Georgia Doe a few weeks later
                                  16            near Ashby and San Pablo. He asked her if she was “dating,”
                                                she said she was, and she then got into his truck. Brown
                                  17            agreed to pay her $100. Georgia directed him to drive, and
                                                they stopped on Heinz Street. Brown testified that he told her
                                  18            that he would pay half the money up front and the other half
                                                after the sexual act. Georgia grudgingly agreed. According
                                  19            to Brown, she refused to orally copulate him because she said
                                                he smelled like he had been having sex, but she agreed to
                                  20            have anal sex. He started to perform anal sex, but she rushed
                                                him. They stopped and got back into the truck a few times
                                  21            when a security guard in a truck drove by. Brown never
                                                finished the sex act, and he refused to pay Georgia the rest of
                                  22            the money. Brown testified that Georgia became upset and
                                                stated that he “fucked with the wrong one” and would “get”
                                  23            his. Brown stated that he did not threaten Georgia or identify
                                                himself as a police officer.
                                  24
                                                ...
                                  25
                                                The jury found Brown guilty of the sodomy and oral copulation
                                  26            charges as to Georgia Doe and Cynthia Doe (counts 1, 2, 7,
                                                and 8) and kidnapping to commit sodomy as to Aisha Doe
                                  27            (count 5). As to the kidnapping charges in counts 3 and 6, the
                                                jury found Brown guilty of the lesser included offenses of false
                                  28            imprisonment (count 3, Georgia Doe) and simple kidnapping
                                                                               6
                                          Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 7 of 28



                                                     (count 6, A. Doe). The jury acquitted Brown of robbing Aisha
                                   1                 Doe (count 4), and it found not true the personal firearm use
                                                     allegation in count 5. The court dismissed the prior conviction
                                   2                 allegations. The court sentenced Brown to a determinate
                                                     term of 37 years, eight months in prison for counts 1, 2, 3, 6,
                                   3                 7, and 8, and a consecutive indeterminate term of life
                                                     imprisonment with the possibility of parole on count 5.
                                   4
                                       Brown, 2015 WL 7572482, at *1-5.
                                   5
                                                                        STANDARD OF REVIEW
                                   6
                                              A district court may not grant a petition challenging a state conviction or sentence
                                   7
                                       on the basis of a claim that was reviewed on the merits in state court unless the state
                                   8
                                       court's adjudication of the claim: "(1) resulted in a decision that was contrary to, or
                                   9
                                       involved an unreasonable application of, clearly established Federal law, as determined
                                  10
                                       by the Supreme Court of the United States; or (2) resulted in a decision that was based
                                  11
                                       on an unreasonable determination of the facts in light of the evidence presented in the
                                  12
Northern District of California




                                       State court proceeding." 28 U.S.C. § 2254(d). The first prong applies both to questions
 United States District Court




                                  13
                                       of law and to mixed questions of law and fact, see Williams (Terry) v. Taylor, 529 U.S.
                                  14
                                       362, 407-09 (2000), while the second prong applies to decisions based on factual
                                  15
                                       determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
                                  16
                                              A state court decision is “contrary to” Supreme Court authority, that is, falls under
                                  17
                                       the first clause of § 2254(d)(1), only if “the state court arrives at a conclusion opposite to
                                  18
                                       that reached by [the Supreme] Court on a question of law or if the state court decides a
                                  19
                                       case differently than [the Supreme] Court has on a set of materially indistinguishable
                                  20
                                       facts.” Williams (Terry), 529 U.S. at 412-13. A state court decision is an “unreasonable
                                  21
                                       application of” Supreme Court authority, falling under the second clause of § 2254(d)(1),
                                  22
                                       if it correctly identifies the governing legal principle from the Supreme Court’s decisions
                                  23
                                       but “unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.
                                  24
                                       The federal court on habeas review may not issue the writ “simply because that court
                                  25
                                       concludes in its independent judgment that the relevant state-court decision applied
                                  26
                                       clearly established federal law erroneously or incorrectly.” Id. at 411. Rather, the
                                  27
                                       application must be “objectively unreasonable” to support granting the writ. Id. at 409.
                                  28
                                                                                      7
                                           Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 8 of 28




                                   1          Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual

                                   2   determination will not be overturned on factual grounds unless objectively unreasonable

                                   3   in light of the evidence presented in the state-court proceeding.” See Miller-El, 537 U.S.

                                   4   at 340; see also Torres v. Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000).

                                   5          The state court decision to which § 2254(d) applies is the “last reasoned decision”

                                   6   of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803-04 (1991); Barker v.

                                   7   Fleming, 423 F.3d 1085, 1091-92 (9th Cir. 2005). When there is no reasoned opinion

                                   8   from the highest state court to consider the petitioner’s claims, the court looks to the last

                                   9   reasoned opinion. See Nunnemaker at 801-06; Shackleford v. Hubbard, 234 F.3d 1072,

                                  10   1079 n.2 (9th Cir. 2000). The court looks to the California Court of Appeal opinion for all

                                  11   claims in this petition.

                                  12                                           DISCUSSION
Northern District of California
 United States District Court




                                  13          As grounds for federal habeas relief, petitioner asserts that: (1) the trial court

                                  14   committed misconduct in questioning several witnesses; (2) there was an improper jury

                                  15   instruction; and (3) his sentence violates the Eighth Amendment.1

                                  16          I.      JUDICIAL MISCONDUCT
                                  17          Petitioner first argues that the trial court committed misconduct by questioning him

                                  18   and his wife at trial. He contends that the questioning undermined his credibility,

                                  19   conveyed to the jury that the trial court considered him dishonest, and violated his due

                                  20   process rights and a fair trial.

                                  21          BACKGROUND

                                  22          During the trial, the trial court questioned several witnesses. Brown, 2015 WL

                                  23   7572482, at *5. The trial court asked petitioner about his transactions with prostitutes,

                                  24   aliases he used and his practice of paying only a portion of the price prior to the sexual

                                  25   act. Id. The trial court asked petitioner’s wife, Tricia Foster Brown, if his activities with

                                  26   prostitutes affected her opinion of his honesty. Id.

                                  27
                                       1
                                  28     Several other claims were previously dismissed as procedurally defaulted and are no
                                       longer part of the petition. Docket No. 34.
                                                                                   8
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 9 of 28




                                   1      The California Court of Appeal set forth the relevant background:

                                   2            a. The Court’s Questioning of Brown
                                                After the prosecutor completed her re-cross-examination of
                                   3            Brown and both counsel stated they had no further questions,
                                                the court questioned Brown as follows:
                                   4
                                                “[Court]: I have some questions for you, sir. [¶] When you
                                   5            were arrested for soliciting an act of prostitution in Vallejo in
                                                2011, when the officer asked for identification, where was
                                   6            your I.D. located?
                                   7            “[Brown]: I want to say the trunk.
                                   8            “[Court]: Okay. The trunk.
                                   9            “[Brown]: The backseat. I'm sorry. It was the backseat.
                                  10            “[Court]: Okay. The backseat. Okay. [¶] During the time you
                                                were dealing drugs, what name did you use?
                                  11
                                                “[Brown]: My name.
                                  12
Northern District of California
 United States District Court




                                                “[Court]: And that would be Jerry Brown?
                                  13
                                                “[Brown]: Yes.
                                  14
                                                “[Court]: Okay. And when you solicited prostitutes, did you use
                                  15            any names?
                                  16            “[Brown]: I would use, um, a lot of different names.
                                  17            “[Court]: Which are?
                                  18            “[Brown]: I can't recall.
                                  19            “[Court]: Well, think of, if you can, any one name you would
                                                use when you solicited a prostitute.
                                  20
                                                “[Brown]: Mike. Sometimes I would use my own. If I was
                                  21            comfortable with the person, I would use my own name.
                                  22            “[Court]: Jerry?
                                  23            “[Brown]: Yes.
                                  24            “[Court]: As you sit there now in these—I don't know—ten
                                                years or more of soliciting acts of prostitution, the only two
                                  25            names that you can remember now that you ever used that
                                                was not yours was Mike?
                                  26
                                                “[Brown]: Well, I mean—I can't—I just—
                                  27
                                                “[Court]: I am asking the question. [¶] As you sit there now, in
                                  28            all of the years that you have testified you solicited acts of
                                                                                9
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 10 of 28



                                                prostitution, is the only name you could ever remember you
                                   1            told someone, the prostitutes, Mike?
                                   2            “[Brown]: Dave.
                                   3            “[Court]: Dave. Any other name you remember telling them?
                                   4            “[Brown]: John.
                                   5            “[Court]: John. [¶] Any other name you remember telling
                                                them?
                                   6
                                                “[Brown]: No. That's about it.
                                   7
                                                “[Court]: Okay. So Mike, Dave, and John, and sometimes your
                                   8            own.”
                                   9            After the prosecutor asked one follow-up question on this
                                                point and both counsel again stated they had no further
                                  10            questions, the court questioned Brown again:
                                  11            “[Court]: Okay. I just have one [question]. [¶] When you
                                                testified yesterday, and this is during the portion when we
                                  12            were talking about Cynthia Doe—
Northern District of California
 United States District Court




                                  13            “[Brown]: Um-hum.
                                  14            “[Court]: —and you said that you rode over to the IKEA lot—
                                                this is just foundational—and she was talking about her
                                  15            husband and her kids. And you arrived at the IKEA lot, and
                                                you told her at that time that you would give her $40 now and
                                  16            $40 after the sexual act. She hesitated. By your testimony,
                                                she wanted to hold your bank card, but you said ‘no.’ And she
                                  17            agreed. So—[¶] Correct? Is that all correct? Do you remember
                                                that testimony yesterday?
                                  18
                                                “[Brown]: Well, because she—she—
                                  19
                                                “[Court]: I am just asking if [you] remember that testimony.
                                  20
                                                “[Brown]: Yes.
                                  21
                                                “[Court]: Okay. And then you said in—over 50 times you have
                                  22            sort of arranged with a prostitute an amount, and then when
                                                you arrived to perform that amount—to perform the sex act,
                                  23            you then told them that you would give them one half now and
                                                one half later; is that correct?
                                  24
                                                “[Brown]: Yes, ma'am.
                                  25
                                                “[Court]: And since you've testified, you have had
                                  26            approximately 150, I think it was—over 150 prostitution
                                                encounters, correct?
                                  27
                                                “[Brown]: Yes, ma'am.
                                  28
                                                                                 10
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 11 of 28



                                                “[Court]: And in these encounters that you've had, has it been
                                   1            your—is it your experience that prostitutes will perform this
                                                sexual act without getting their money?
                                   2
                                                “[Brown]: Yes, ma'am.”
                                   3
                                                b. The Court’s Questioning of Tricia Foster Brown
                                   4            On direct examination, Brown's wife testified that she trusts
                                                Brown, and he has a reputation for honesty. She stated,
                                   5            “People trust him. This is my opinion. People trust him. I
                                                trust him. Everyone that I know trusts him and knows him to
                                   6            be honest.”       During cross-examination, the prosecutor
                                                followed up by asking Ms. Brown about Brown's convictions
                                   7            for selling drugs, for domestic violence against his former wife,
                                                and his sexual liaisons with prostitutes. The prosecutor asked
                                   8            Ms. Brown if her opinion that Brown was honest and truthful
                                                would change if Ms. Brown knew that Brown “admitted to us
                                   9            yesterday that he had had anal sex with prostitutes over 150
                                                times.” Ms. Brown testified that, although she would be upset
                                  10            if Brown told her that, it would not change her opinion of him
                                                because she loves him and will honor him and cannot judge
                                  11            him.
                                  12            The prosecutor asked Ms. Brown whether she had known
Northern District of California
 United States District Court




                                                before the trial that her husband had “admitted to having anal
                                  13            sex more than 150 times,” “has had sex with hundreds of
                                                prostitutes since 1996,” “has admitted to having sexual acts
                                  14            with prostitutes in both cars and hotels,” “has admitted to
                                                spending thousands of dollars on prostitutes [since 2006],”
                                  15            and “has admitted that he would engage in sex acts with
                                                prostitutes whenever he had time.” Ms. Brown stated she had
                                  16            not been aware of these things.           In response to the
                                                prosecutor’s questions, Ms. Brown testified that she was not
                                  17            aware that Brown had testified that he repeatedly anally
                                                penetrated one of the victims in this case in Ms. Brown’s car,
                                  18            that he anally penetrated two different victims in the case, and
                                                that he anally penetrated one victim more than ten times. In
                                  19            response to further questioning by the prosecutor, Ms. Brown
                                                stated she was not aware that Brown had testified that he was
                                  20            looking to pick up a prostitute almost every day between
                                                March and April 2009, when Ms. Brown was eight to nine
                                  21            months pregnant. The prosecutor concluded her cross-
                                                examination by asking: “After hearing all the things that your
                                  22            husband has admitted to us about his prostitution habits, does
                                                that change your opinion as to whether he is an honest,
                                  23            trustworthy person?” Ms. Brown responded: “Not at all.”
                                  24            After redirect and re-cross-examination, the court questioned
                                                Ms. Brown:
                                  25
                                                “[Court]: I have a question to clarify. [¶] Now, you stated your
                                  26            husband is honest.
                                  27            “[Ms. Brown]: Yes.
                                  28            “[Court]: The District Attorney went through a series of
                                                                               11
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 12 of 28



                                                statements to you about what she says your husband stated
                                   1            under oath here in court yesterday, and it was to you from the
                                                D.A. The defendant said that he used your car to solicit
                                   2            prostitutes, he admitted that he repeatedly anally penetrated
                                                one of the victims in your vehicle. [¶] I have a question,
                                   3            Counsel. I am just laying my foundation.
                                   4            “[Defense Counsel]: Well, it's a question on the evidence, your
                                                Honor.
                                   5
                                                “[Court]: No, it's not. I am going to ask her a question,
                                   6            Counsel. It is foundation as to what was just stated by the
                                                D.A. to her. I just want her to understand my foundational
                                   7            question before I ask my question. [¶] It was also indicated
                                                that he admitted that he picked up two victims and anally
                                   8            penetrated them, and he anally penetrated, by his admission,
                                                per the D.A, one victim more than 10 times, and between
                                   9            March of '09 and April of '09 he was looking for prostitutes
                                                daily during the time you were pregnant.
                                  10
                                                “[Court]: Do you remember all of that?
                                  11
                                                “[Ms. Brown]: Do I remember her asking?
                                  12
Northern District of California
 United States District Court




                                                “[Court]: Yes.
                                  13
                                                “[Ms. Brown]: Yes.
                                  14
                                                “[Court]: And this is not information you said you knew about,
                                  15            correct?
                                  16            “[Ms. Brown]: Correct.
                                  17            “[Court]: May I ask, um, how does your view of honesty—this
                                                presentation to you of information that was indicated your
                                  18            husband admitted under oath on the stand, how does that, in
                                                your view, relate to your own view of—well, strike that. [¶] In
                                  19            your view, given the information, is this—is what you viewed
                                                with your husband an honest presentation?
                                  20
                                                “[Ms. Brown]: Can I ask you what I think you are asking me?
                                  21
                                                “[Court]: Well, no. If you are unclear, I am going to ask.
                                  22
                                                “[Ms. Brown]: Okay.
                                  23
                                                “[Court]: You have heard all the information, and my question
                                  24            is[ ], is this an honest presentation that those things were
                                                actually occurring to you, what you saw your husband
                                  25            engaging in daily with you, would that have been an honest
                                                presentation.
                                  26
                                                “[Ms. Brown]: That instance—well, this instance or the
                                  27            prostitute incident, no, it's not something that I would consider
                                                being honest because I didn't know.
                                  28
                                                                               12
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 13 of 28



                                                “[Court]: Okay.
                                   1
                                                “[Ms. Brown]: But in other aspects of our marriage and our life
                                   2            together and me knowing him, and much more than just that,
                                                then, yes, I do, and I trust him with my life and my kids.
                                   3
                                                “[Court]: Okay. So thank you. [¶] So the presentation about
                                   4            the prostitutes in your view, would not have been an honest
                                                presentation, correct?
                                   5
                                                “[Ms. Brown]: When you say ‘presentation’—
                                   6
                                                “[Court]: Well, I mean, what was stated about engaging—your
                                   7            husband engaging in the acts of prostitution, that, in your
                                                view, would not be honest?
                                   8
                                                “[Ms. Brown]: To act in that way?
                                   9
                                                “[Court]: Yes.
                                  10
                                                “[Ms. Brown]: I don't think honest—
                                  11
                                                “[Court]: For you as his wife.
                                  12
Northern District of California
 United States District Court




                                                “[Ms. Brown]: Towards me, okay.
                                  13
                                                “[Court]: I am asking about your view and how you view
                                  14            honesty.
                                  15            “[Ms. Brown]: I don't think that's honest with—no. If you didn't
                                                tell me something, then it's not being honest. If you withheld
                                  16            information, you didn't lie about it, you just didn't tell me, you
                                                withheld it from me, then no, I don't think that in that instance
                                  17            is being honest.
                                  18            “[Court]: And if that's not being honest, and how is your
                                                opinion that he is honest, how is that impacted, if at all?
                                  19
                                                “[Ms. Brown]: It's not.
                                  20
                                                “[Court]: Because?
                                  21
                                                “[Ms. Brown]: Because he's done so much. He raises our
                                  22            children. I can't raise a man. He has raised our children. He's
                                                been there all the time. My kids have grown up in the gym. My
                                  23            baby still knows his dad. He hasn't seen him, but he knows his
                                                dad. If he sees a picture, he says, That's my daddy.
                                  24
                                                “[Court]: Okay.
                                  25
                                                “[Ms. Brown]: And—
                                  26
                                                “[Court]: I don't want to put words in your mouth. In your view,
                                  27            on balance, even though there may be some things that are
                                                not honest, you feel overall he is honest.
                                  28
                                                                                 13
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 14 of 28



                                                “[Ms. Brown]: His other attributes of him as a person as a
                                   1            human outweigh mistakes that he has made.
                                   2            “[Court]: Okay. All right. Thank you.”
                                   3            After this questioning, the prosecutor asked Ms. Brown: “Does
                                                a married man who visits hundreds of prostitutes, does that
                                   4            speak to his honesty or his dishonesty?” Ms. Brown said that,
                                                as a woman, she could not “honestly give you an opinion on
                                   5            what a man might be.” During this line of questioning, the
                                                court restated the prosecutor's question to clarify that it sought
                                   6            from Ms. Brown (who already had opined about Brown's
                                                honesty) a more general opinion about married men who visit
                                   7            prostitutes. The following exchange occurred:
                                   8            “[Prosecutor]: I am not asking for a man's opinion. I am asking
                                                for your opinion.
                                   9
                                                “[Ms. Brown]: You are asking my opinion on a man.
                                  10
                                                “[Prosecutor]: I am asking your opinion.
                                  11
                                                “[Court]: It is your opinion—because you have rendered an
                                  12            opinion already about honesty in this case with the defendant,
Northern District of California
 United States District Court




                                                and the question is just more generally: Do you view a
                                  13            married man who visits prostitutes, is that honest, in your
                                                view?
                                  14
                                                “[Ms. Brown]: I don't think that visiting a prostitute is—I don't
                                  15            think the word would be him being honest. The action or
                                                maybe not telling his wife would be dishonest, so—”
                                  16
                                                Finally, the prosecutor asked Ms. Brown whether it would be
                                  17            disloyal for a married man to visit a prostitute, and Ms. Brown
                                                agreed it would be. The prosecutor then asked whether
                                  18            Brown had been disloyal, and the court overruled defense
                                                counsel's objections to that question.
                                  19
                                                “[Prosecutor]: The activity we have talked about with your
                                  20            husband and his activities with prostitutes, that shows
                                                disloyalment [sic], right?
                                  21
                                                “[Defense Counsel]: That's argumentative. [¶] The D.A. has
                                  22            asked, the Court has asked. The point is made. You can't beat
                                                a dead horse.
                                  23
                                                “[Court]: Well, yeah. You don't beat dead horses usually, but
                                  24            she certainly gets to go into the area that, in fact, is raised by
                                                the question. [¶] So go on.
                                  25
                                                “[Defense Counsel]: The question should have been raised.
                                  26            The examination was completed.
                                  27            “[Prosecutor]: Can I continue?
                                  28            “[Court]: Yes.
                                                                                 14
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 15 of 28




                                   1            “[Prosecutor]: Thank you. . . . Visiting prostitutes, your
                                                husband visiting prostitutes, that is disloyal to you?
                                   2
                                                “[Ms. Brown]: Yes.”
                                   3
                                                c. The Parties' Discussion of the Court's Questioning
                                   4            After Ms. Brown was excused and another witness testified,
                                                the court spoke with counsel outside the presence of the jury
                                   5            and referred to defense counsel’s statements near the end of
                                                Ms. Brown's testimony.
                                   6
                                                “[Court]: Counsel, may I just say this? And I know you did not
                                   7            mean to be disrespectful, and I am not going to say anything
                                                to the jury, because I have already indicated to them that from
                                   8            time to time the Court will ask questions to bring out matters
                                                that it seeks to clarify. Your statement after the Court had
                                   9            questioned and you began questioning and you indicated,
                                                Well, the testimony was already concluded and no question
                                  10            should have been asked at all, that's not really an accurate
                                                statement that no questions should have been asked. [¶] The
                                  11            Court has again the ability to ask the questions that it
                                                believes, in fact, should be clarified. And I actually had an
                                  12            issue that I thought should be addressed regarding her view
Northern District of California
 United States District Court




                                                of honesty. [¶] And with all due respect to everybody,
                                  13            particularly the defendant in this case, she really made a
                                                better presentation after the Court’s inquiry because she
                                  14            essentially said, in my view, that what I viewed in terms of
                                                what he did, is sort of in balance with who I know him to be.
                                  15            You still think he is an honest person, I still think he is
                                                trustworthy. But I just want to say, to suggest that the Court
                                  16            should not ask anything, that is simply just not the case.
                                  17            “[Defense Counsel]: I didn't suggest that, with all due respect.
                                  18            “[Court]: That's how I understood it.
                                  19            “[Defense Counsel]: I said the examination was concluded.
                                  20            “[Court]: You said it shouldn't have been asked anyway. [¶] I
                                                am not upset with anybody. I am just saying, for the jury I do
                                  21            ask questions from time to time. My—
                                  22            “[Defense Counsel]: I do want to say for the record at the end
                                                of my client's testimony you asked a question that was
                                  23            indicating, in my view, to the jury that you didn't believe him
                                                that a prostitute would accept money without performing the
                                  24            sex act. And then you asked a question of his wife how it
                                                could be indicated that you didn't believe the guy could be
                                  25            honest who was visiting prostitutes? That's how it came up.
                                  26            “[Court]: No. I'm sorry that you took it that way. That's not
                                                how the Court asked it nor why I asked it. I don't have a view.
                                  27            I am trying to clarify what I have heard in the evidence that I
                                                believe should be clarified as the jury does their duty. I am
                                  28            not the trier of fact here, but I don't want to suggested [sic]
                                                                               15
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 16 of 28



                                                     that the Court cannot ask a question and it is improper for the
                                   1                 Court to do so because that's not the [case].”
                                   2
                                       Brown, 2015 WL 7572482, at *5-9.
                                   3
                                              LEGAL STANDARD
                                   4
                                              A trial judge has broad authority to explain and comment on the evidence at trial.
                                   5
                                       Quercia v. United States, 289 U.S. 466, 469-70 (1933). It is generally appropriate for a
                                   6
                                       trial judge to participate in the examination of witnesses for the purpose of clarifying the
                                   7
                                       evidence, confining counsel to evidentiary rulings, controlling the orderly presentation of
                                   8
                                       the evidence, and preventing undue repetition of testimony. United States v. Morgan,
                                   9
                                       376 F.3d 1002, 1008 (9th Cir. 2004). This authority, however, is not boundless. Quercia,
                                  10
                                       289 U.S. at 470-72. For example, when a trial judge draws the jury's attention to the
                                  11
                                       parts of the evidence he or she thinks are important or expresses an opinion as to a
                                  12
Northern District of California




                                       witness's credibility, the judge must make it “clear to the jury that all matters of fact are
 United States District Court




                                  13
                                       submitted to [its] determination.” Id. at 469. A trial judge’s participation oversteps the
                                  14
                                       bounds of propriety and deprives the parties of a fair trial only when the record discloses
                                  15
                                       actual bias or leaves the reviewing court with an abiding impression that the judge’s
                                  16
                                       remarks and questioning projected to the jury an appearance of advocacy or partiality.
                                  17
                                       See United States v. Parker, 241 F.3d 1114, 1119 (9th Cir. 2001); see, e.g., United
                                  18
                                       States v. Odachyan, 749 F.3d 798, 802-03 (9th Cir. 2014) (statement by district court at
                                  19
                                       sentencing did not reflect such a high degree of favoritism or antagonism as to make fair
                                  20
                                       judgment impossible and therefore does not evidence constitutional error, where it
                                  21
                                       appears that statement was in response to arguments made by defendant, was offered to
                                  22
                                       explain why court was not persuaded by arguments and at most reflects a general
                                  23
                                       frustration with the type of argument defendant made at sentencing); Morgan, 376 F.3d at
                                  24
                                       1008-09 (federal district judge’s extensive and suggestive examination of witness did not
                                  25
                                       require reversal where other testimony, as well as court’s curative instructions, made it
                                  26
                                       highly unlikely that “a substantial right of a defendant was affected”).
                                  27

                                  28
                                                                                      16
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 17 of 28




                                   1         A claim of judicial misconduct by a state judge in the context of federal habeas

                                   2   review does not simply require that the federal court determine whether the state judge

                                   3   committed judicial misconduct; rather, the question is whether the state judge’s behavior

                                   4   “rendered the trial so fundamentally unfair as to violate federal due process under the

                                   5   United States Constitution.” Duckett v. Godinez, 67 F.3d 734, 740 (9th Cir. 1995). It is

                                   6   not enough that a federal court not approve of a state judge’s conduct. Objectionable as

                                   7   the conduct at issue might be, when considered in the context of the trial as a whole it

                                   8   may not be of sufficient gravity to warrant the conclusion that fundamental fairness was

                                   9   denied. See id. at 741 (citations omitted).

                                  10         ANALYSIS

                                  11         The California Court of Appeal denied this claim and noted that the claim was not

                                  12   properly preserved for appeal:
Northern District of California
 United States District Court




                                  13                First, we reject the argument because it was not properly
                                                    preserved. Although defense counsel objected to some of the
                                  14                prosecutor's questions, defense counsel did not object to any
                                                    of the trial court’s questions of Brown or his wife during their
                                  15                testimony. The failure to object below generally forfeits an
                                                    appellate claim that a judge’s examination of a witness
                                  16                constituted misconduct. (People v. Harris (2005) 37 Cal. 4th
                                                    310, 350.)       But the claim is not forfeited if it can be
                                  17                established that the objection below would have been futile.
                                                    (People v. Houston (2012) 54 Cal. 4th 1186, 1220.)
                                  18
                                                    Brown argues that it would have been futile for him to have
                                  19                objected below in light of the trial court’s statement after the
                                                    challenged questioning that it believed its examination was
                                  20                proper. We are not persuaded. When defense counsel
                                                    stated (outside the presence of the jury, and after the
                                  21                conclusion of Brown’s and Ms. Brown’s testimony) that some
                                                    of the court’s questions suggested a disbelief in aspects of the
                                  22                testimony, the court responded by emphasizing that it had
                                                    sought to clarify the testimony to assist the jury in performing
                                  23                its factfinding duty, and had not sought to convey any bias or
                                                    personal view of the testimony. The court also noted that any
                                  24                suggestion by defense counsel that a trial court may not ask
                                                    any questions of witnesses was incorrect. These comments
                                  25                show that the court correctly understood that it could question
                                                    witnesses to clarify testimony but could not assume the role of
                                  26                an advocate for either side or usurp the jury's factfinding
                                                    power. (See People v. Hawkins (1995) 10 Cal. 4th 920, 947–
                                  27                948, overruled on another point in People v. Lasko (2000) 23
                                                    Cal. 4th 101, 109–110.) Nothing in the record suggests that
                                  28                the court would have been unwilling to express this
                                                                                     17
                                       Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 18 of 28



                                                understanding in the presence of the jury if defense counsel
                                   1            had objected during Brown’s or his wife’s testimony. (See
                                                People v. Corrigan (1957) 48 Cal. 2d 551, 556 [“We must
                                   2            assume that, had an objection been made, the judge would
                                                then have informed the jury that his purpose in so questioning
                                   3            the witness was to establish facts which might affect her
                                                credibility, but that it was the exclusive province of the jury to
                                   4            determine the credibility of the witness and the weight to be
                                                given her testimony. Such an instruction, given at the time the
                                   5            questions were asked, would have removed any danger that
                                                the jury might misunderstand the purpose of the
                                   6            examination.”].) Thus, we conclude that Brown forfeited any
                                                claim of judicial misconduct by failing to object on that ground
                                   7            at trial.
                                   8            But even if we assume that the argument was properly
                                                preserved, we reject it on its merits. “The trial judge has the
                                   9            duty to control all proceedings during the trial with a view to
                                                the expeditious and effective ascertainment of the truth
                                  10            regarding the matters involved. (Pen.Code, § 1044.) To this
                                                end [she] may examine witnesses to elicit or clarify testimony.
                                  11            [Citations.] The mere fact that a judge examines a witness at
                                                some length does not establish misconduct, nor does the fact
                                  12            that the testimony elicited by the judge’s questions would
Northern District of California
 United States District Court




                                                probably have been elicited by counsel.” (People v. Pierce
                                  13            (1970) 11 Cal. App. 3d 313, 321; see People v. Raviart (2001)
                                                93 Cal. App. 4th 258, 270.)
                                  14
                                                On the other hand, “[u]nwarranted interruptions of counsel
                                  15            that interfere with a properly conducted examination,
                                                excessive questioning that virtually takes the witness out of
                                  16            counsel’s hands, or a display of partisanship are improper.
                                                [Citations.]” (5 Witkin & Epstein, Cal.Criminal Law (4th ed.
                                  17            2012) Criminal Trial, § 649, p. 1006.) “The question for us to
                                                decide is whether the judge ‘officiously and unnecessarily
                                  18            usurp[ed] the duties of the prosecutor . . . and in so doing
                                                create[d] the impression that [she] [was] allying [herself] with
                                  19            the prosecution[.]’” (People v. Clark (1992) 3 Cal. 4th 41, 143,
                                                overruled on another point as stated in People v. Pearson
                                  20            (2013) 56 Cal. 4th 393, 462; see People v. Cummings (1993)
                                                4 Cal. 4th 1233, 1305.)
                                  21
                                                Whether a particular question or series of questions by a
                                  22            judge goes too far is difficult to assess on a cold record, in
                                                part because we cannot determine if the tone of any particular
                                  23            question was other than neutral. (See People v. Raviart,
                                                supra, 93 Cal.App.4th at p. 272 [trial court is “‘in a better
                                  24            position than the reviewing court to know when the
                                                circumstances warrant or require the interrogation of
                                  25            witnesses from the bench’ ”].) As the appellant, Brown has
                                                the burden to show error, and we cannot assume the trial
                                  26            court intervened too quickly or inappropriately.
                                  27            Here, although the trial court asked a fair number of
                                                questions, we cannot conclude that it lost its neutrality.
                                  28            Nothing about the content of the questions indicates as much.
                                                                               18
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 19 of 28



                                                       The court asked questions of many witnesses, not just Brown
                                   1                   and his wife. As the court explained, its questions to Brown
                                                       and his wife were for the purpose of clarifying the witnesses’
                                   2                   testimony. The questions addressed points that the jury might
                                                       have found relevant to the witnesses’ credibility, but the court
                                   3                   did not say or suggest that it, rather than the jury, should
                                                       determine the credibility of the witnesses or the weight to be
                                   4                   given to their testimony. (See People v. Corrigan, supra, 48
                                                       Cal. 2d at p. 556.) Its questions did not necessarily favor
                                   5                   either side. The court’s questions of Ms. Brown, for example,
                                                       elicited a “better presentation” of her view that Brown’s other
                                   6                   attributes outweighed his mistakes. We also note that, in the
                                                       case of both Brown and his wife, the court asked the
                                   7                   challenged questions at the least intrusive time, i.e., after
                                                       counsel had conducted their own examinations of the
                                   8                   witnesses (although the court then allowed counsel to ask
                                                       further questions on the subjects addressed by the court's
                                   9                   questions). (See People v. Robinson (1960) 179 Cal. App. 2d
                                                       624, 639.) This is not a case in which the judge excessively
                                  10                   interrupted a questioning attorney or took over an attorney's
                                                       examination of a witness.
                                  11
                                                       Finally, the trial court instructed the jury with CALCRIM No.
                                  12                   3550, which in part provides: “Do not take anything I said or
Northern District of California
 United States District Court




                                                       did during the trial as an indication of what I think about the
                                  13                   facts, the witnesses, or what your verdict should be.” The
                                                       court also instructed the jury with CALCRIM No. 101 (which
                                  14                   includes virtually identical language) before the trial testimony
                                                       began. We must presume that the jury followed these
                                  15                   instructions and considered the substance of the answers to
                                                       the trial court’s questions (and not the fact that the questions
                                  16                   were asked by the trial court) in assessing the evidence. (See
                                                       People v. Sanchez (2001) 26 Cal.4th 834, 852.)
                                  17
                                       Brown, 2015 WL 7572482, at *9-10 (footnote omitted).
                                  18
                                                A federal court will not review questions of federal law decided by a state court if
                                  19
                                       the decision also rests on a state law ground that is independent of the federal question
                                  20
                                       and adequate to support the judgment. Coleman v. Thompson, 501 U.S. 722, 729-30
                                  21
                                       (1991). The Ninth Circuit has recognized and applied the California contemporaneous
                                  22
                                       objection rule in affirming denial of a federal petition on grounds of procedural default
                                  23
                                       where there was a complete failure to object at trial. See Inthavong v. Lamarque, 420
                                  24
                                       F.3d 1055, 1058 (9th Cir. 2005); Paulino v. Castro, 371 F.3d 1083, 1092-93 (9th Cir.
                                  25
                                       2004).
                                  26

                                  27

                                  28
                                                                                      19
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 20 of 28




                                   1             In this case the California Court of Appeal found that petitioner did not preserve

                                   2   the argument because trial counsel failed to object to the trial court’s questioning of

                                   3   petitioner and his wife. The California Court of Appeal also rejected petitioner’s argument

                                   4   that any objection by trial counsel would have been futile. Therefore, this claim is

                                   5   procedurally defaulted. See Raviart v. McGrath, 619 F. App’x 620, 621 (9th Cir. 2015)

                                   6   (petitioner’s failure to object to the judges questioning provided an adequate and

                                   7   independent ground that precluded federal review.)

                                   8             Even looking to the merits of the claim, petitioner is not entitled to relief. The

                                   9   California Court of Appeal’s denial of this claim was not an unreasonable application of

                                  10   Supreme Court authority or an unreasonable determination of the facts.

                                  11             In Quercia, the trial judge breached the boundary between the permissible and the

                                  12   impermissible by, among other things, informing the jury that “‘wiping’ one’s hands while
Northern District of California
 United States District Court




                                  13   testifying was ‘almost always an indication of lying’’’ and by stating that he believed that

                                  14   “‘every single word’” the defendant had said was “‘a lie,’” except when the defendant had

                                  15   agreed with the government's testimony. 289 U.S. at 468. The trial judge, according to

                                  16   the Supreme Court, violated the defendant’s right to due process because the trial judge

                                  17   did not simply “review the evidence to assist the jury in reaching the truth,” but, rather, “in

                                  18   a sweeping denunciation[,] repudiated as a lie all that the accused had said in his own

                                  19   behalf. . . .’’ Id. at 472. The facts of this case do not rise to the level described by the

                                  20   Supreme Court in Quercia. Nor has petitioner identified any other Supreme Court

                                  21   authority to demonstrate the trial court’s actions in this case violated his constitutional

                                  22   rights.

                                  23             Even assuming that the trial court’s actions rose to the level of misconduct,

                                  24   petitioner has failed to show that the questioning rendered the trial fundamentally unfair

                                  25   as to violate due process. A review of the case demonstrates that in the context of the

                                  26   trial as a whole, the trial court’s actions did not render the trial fundamentally unfair. See

                                  27   Gayle v. Scully, 779 F.2d 802, 807 (2d Cir. 1985) (trial judge’s caustic, sarcastic

                                  28   comments and offensive conduct, although perhaps inconsistent with institutional
                                                                                        20
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 21 of 28




                                   1   standards of federal courts, did not violate due process); Daye v. Attorney General, 712

                                   2   F.2d 1566, 1571 (2d Cir. 1983) (trial judge's skeptical attitude toward defendant's

                                   3   testimony, and his reinforcement of identification evidence by government witnesses,

                                   4   “approached but did not cross the line that permits [a ruling] that the Constitution has

                                   5   been violated”).

                                   6          Finally, the trial court instructed the jury not to take anything that the trial court said

                                   7   at trial as an indication of what it thought about the case or what the verdict should be.

                                   8   Clerk’s Transcript (“CT”) at 641-42, 654-55. The jurors are presumed to follow the court’s

                                   9   instructions. See Weeks v. Angelone, 528 U.S. 225, 234 (2000). For all these reasons,

                                  10   this claim is denied.

                                  11          II.    JURY INSTRUCTION
                                  12          Petitioner also contends that the trial court improperly instructed the jury with a
Northern District of California
 United States District Court




                                  13   flight instruction, CALCRIM 372, which states: “if the defendant fled immediately after the

                                  14   crime was committed, that conduct may show that he was aware of his guilt. If you

                                  15   conclude that the defendant fled, it is up to you to decide the meaning and importance of

                                  16   that conduct. However, evidence that the defendant fled cannot prove guilt by itself.” CT

                                  17   at 693. He argues that the evidence did not support the instruction and that it lightened

                                  18   the prosecutor’s burden of proof.

                                  19          BACKGROUND

                                  20          During a discussion with the trial court and the attorneys about jury instructions,

                                  21   the prosecutor argued that the flight instruction should be given. Brown, 2015 WL

                                  22   7572482, at *11. Petitioner’s trial counsel objected, stating, “Brown just ‘left’ the scene

                                  23   after Aisha got out of his car.” Id. The trial court overruled the objection, stating:

                                  24                 Well, there is a conflict in the evidence on that. The conflict
                                                     on the evidence is that she was screaming, she was calling,
                                  25                 her face was against the window. Finally, she was essentially
                                                     able to escape, and then the defendant pulled off and then
                                  26                 came back, and by his own testimony, he saw the guys, and
                                                     he left. [¶] So by that alone, I think it speaks to an inference
                                  27                 under 372 that would be allowed. Of course if [the jury
                                                     doesn't] find that he fled, then this instruction is not going to
                                  28                 apply. [¶] The Court will certainly tell [the jury] that just
                                                                                      21
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 22 of 28



                                                     because the instructions are given, it does not suggest what
                                   1                 [the jury finds] the evidence to be. Depending on what [the
                                                     jury finds] the evidence to be, some instructions will apply and
                                   2                 some not.
                                   3   Id.

                                   4          LEGAL STANDARD

                                   5          A challenge to a jury instruction solely as an error under state law does not state a

                                   6   claim cognizable in federal habeas corpus proceedings. See Estelle v. McGuire, 502

                                   7   U.S. 62, 71-72 (1991). Nor does the fact that a jury instruction was inadequate by Ninth

                                   8   Circuit direct appeal standards mean that a petitioner who relies on such an inadequacy

                                   9   will be entitled to habeas corpus relief from a state court conviction. See Duckett, 67

                                  10   F.3d at 744 (citing Estelle, 502 U.S. at 71-72).

                                  11          To obtain federal collateral relief for errors in the jury charge, a petitioner must

                                  12   show that the ailing instruction by itself so infected the entire trial that the resulting
Northern District of California
 United States District Court




                                  13   conviction violates due process. See Estelle, 502 U.S. at 72; Cupp v. Naughten, 414

                                  14   U.S. 141, 147 (1973); see also Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974) (“‘[I]t

                                  15   must be established not merely that the instruction is undesirable, erroneous or even

                                  16   “universally condemned,” but that it violated some [constitutional right].’”). The instruction

                                  17   may not be judged in artificial isolation but must be considered in the context of the

                                  18   instructions as a whole and the trial record. See Estelle, 502 U.S. at 72. In other words,

                                  19   the court must evaluate jury instructions in the context of the overall charge to the jury as

                                  20   a component of the entire trial process. United States v. Frady, 456 U.S. 152, 169 (1982)

                                  21   (citing Henderson v. Kibbe, 431 U.S. 145, 154 (1977)); see, e.g., Middleton v. McNeil,

                                  22   541 U.S. 433, 434-35 (2004) (per curiam) (no reasonable likelihood that jury misled by

                                  23   single contrary instruction on imperfect self-defense defining “imminent peril” where three

                                  24   other instructions correctly stated the law).

                                  25          A determination that there is a reasonable likelihood that the jury has applied the

                                  26   challenged instruction in a way that violates the Constitution establishes only that an error

                                  27   has occurred. See Calderon v. Coleman, 525 U.S. 141, 146 (1998). If an error is found,

                                  28   the court also must determine that the error had a substantial and injurious effect or
                                                                                       22
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 23 of 28




                                   1   influence in determining the jury’s verdict, see Brecht v. Abrahamson, 507 U.S. 619, 637

                                   2   (1993), before granting relief in habeas proceedings. See Calderon, 525 U.S. at 146-47.

                                   3         ANALYSIS

                                   4         The California Court of Appeal denied this claim:

                                   5                A flight instruction is entirely appropriate when there is
                                                    evidence of flight. (§ 1127c; People v. Mendoza (2000) 24
                                   6                Cal. 4th 130, 179 (Mendoza).) “‘[A] flight instruction is proper
                                                    whenever evidence of the circumstances of defendant's
                                   7                departure from the crime scene or his usual environs, . . .
                                                    logically permits an inference that his movement was
                                   8                motivated by guilty knowledge.’” (People v. Lucas (1995) 12
                                                    Cal. 4th 415, 470.) Contrary to Brown’s argument, the
                                   9                evidence allows such an inference here. Aisha Doe testified
                                                    that when she was able to get out of Brown’s truck, she ran to
                                  10                the two men who were standing near a disabled car. Brown
                                                    continued to drive for a short distance but started to back
                                  11                toward Aisha’s location. He then drove away. Aisha and the
                                                    two men walked to a nearby parking lot where, two or three
                                  12                minutes later, Brown drove by them. The passenger window
Northern District of California
 United States District Court




                                                    of the truck was down, suggesting Brown might have been
                                  13                trying to say something to Aisha. Brown testified that, after
                                                    Aisha got out of his car, he turned around and came back and
                                  14                saw her talking to the two men, and then “I just took off. I just
                                                    left.”
                                  15
                                                    This evidence allows an inference that Brown, after attempting
                                  16                to communicate with Aisha and seeing her with the two men,
                                                    fled to avoid being observed or arrested. (See People v.
                                  17                Turner (1990) 50 Cal. 3d 668, 695 [evidence of hasty
                                                    departure supports inference of flight].) The court’s instruction
                                  18                appropriately permitted, without requiring, the jury to draw
                                                    such an inference and, if it did so, to then give Brown’s flight
                                  19                the weight it deemed appropriate. The instruction did not
                                                    direct the jury to draw a particular inference from the evidence
                                  20                and did not unconstitutionally lessen the prosecution's burden
                                                    of proof. (Mendoza, supra, 24 Cal. 4th at pp. 180-181.)
                                  21                Indeed, the instruction emphasized that evidence of flight
                                                    cannot prove guilt by itself. (See People v. Boyette (2002) 29
                                  22                Cal.4th 381, 438–439 [“‘The cautionary nature of [a flight
                                                    instruction and other challenged instructions] benefits the
                                  23                defense, admonishing the jury to circumspection regarding
                                                    evidence that might otherwise be considered decisively
                                  24                inculpatory’ ”].)
                                  25                Finally, we note that, apart from the flight instruction itself, the
                                                    court specifically instructed the jurors to disregard any
                                  26                instructions that did not apply in light of their factual findings.
                                                    The court instructed the jury with CALCRIM No. 200, which
                                  27                provides: “Some of these instructions may not apply,
                                                    depending on your findings about the facts of the case. Do not
                                  28                assume just because I give a particular instruction that I am
                                                                                    23
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 24 of 28



                                                      suggesting anything about the facts. After you have decided
                                   1                  what the facts are, follow the instructions that do apply to the
                                                      facts as you find them.”
                                   2

                                   3   Brown, 2015 WL 7572482, at *11-12.

                                   4          Petitioner has failed to show that the state court opinion was an unreasonable

                                   5   application of Supreme Court authority. Moreover, the Ninth Circuit has found that a

                                   6   similar type of flight instruction was proper. See Karis v. Calderon, 283 F.3d 1117, 1132

                                   7   (9th Cir. 2002). In Karis, the Circuit found that the flight instruction did not violate due

                                   8   process where the trial court gave the instruction regarding the evaluation of testimony

                                   9   and evidence and instructed that flight alone was insufficient to establish guilt. Id.

                                  10          A review of the record indicates that the flight instruction was properly given and

                                  11   was a reasonable inference from the facts of the case. The victim testified that she was

                                  12   able to escape petitioner’s car and that he drove away, but then he drove back and left
Northern District of California
 United States District Court




                                  13   after observing her talking to some people. Brown, 2015 WL 7572482, at *1. Petitioner

                                  14   testified that after the victim got out of his car, he turned the car around, drove back, saw

                                  15   her talking to people and left. Reporter’s Transcript at at 2027. Similar to Karis, the trial

                                  16   court instructed the jury regarding the evaluation of testimony and evidence and stated

                                  17   that flight alone was insufficient to establish guilt. Petitioner has failed to show that the

                                  18   trial court erred in issuing the instruction.

                                  19          Even assuming the issuance of this instruction was erroneous, petitioner has not

                                  20   shown that this one instruction had a substantial and injurious effect or influence in

                                  21   determining the jury’s verdict in light of all the evidence against petitioner. The claim is

                                  22   denied.

                                  23          III.    SENTENCING
                                  24          Petitioner argues that his sentence of 44 years and eight months plus a

                                  25   consecutive indeterminate life sentence violates the Eighth Amendment.

                                  26          BACKGROUND

                                  27          The California Court of Appeal set forth the relevant background:

                                  28                  As to the determinate sentence, the court imposed the upper
                                                                                       24
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 25 of 28



                                                    term of eight years for count 1 (oral copulation as to Georgia
                                   1                Doe) (§ 288a, subd. (c)(2)(A)), and full, consecutive upper
                                                    terms of eight years each for counts 2, 7, and 8 (respectively,
                                   2                sodomy as to Georgia Doe; sodomy as to Cynthia Doe; and
                                                    oral copulation as to Cynthia Doe) (§§ 286, subds.(c)(2)(A),
                                   3                (k), 288a, subd. (k), 667.6, subds. (c), (d)). As to count 6
                                                    (kidnapping A. Doe), the court imposed a consecutive term of
                                   4                five years (the middle term) (§§ 207, subd. (a), 208, subd. (a),
                                                    1170.1). The court imposed a consecutive sentence of eight
                                   5                months (one-third the middle term) for count 3 (false
                                                    imprisonment of Georgia Doe) (§ 237, subd. (a)).
                                   6
                                                    As to count 5 (kidnapping of Aisha Doe to commit sodomy),
                                   7                the court imposed an indeterminate sentence of life
                                                    imprisonment with the possibility of parole after a minimum of
                                   8                seven years. (§§ 209, subd. (b)(1), 3046, subd. (a).) The
                                                    court ordered that this sentence be served consecutively to
                                   9                (and after the completion of) the determinate sentence.
                                  10   Brown, 2015 WL 7572482, at *13.

                                  11         LEGAL STANDARD

                                  12         A criminal sentence that is not proportionate to the crime for which the defendant
Northern District of California
 United States District Court




                                  13   was convicted violates the Eighth Amendment. Solem v. Helm, 463 U.S. 277, 303

                                  14   (1983). Yet successful challenges to the proportionality of particular sentences are

                                  15   “exceedingly rare” outside “the context of capital punishment.” Id. at 289-90. Eighth

                                  16   Amendment jurisprudence “gives legislatures broad discretion to fashion a sentence that

                                  17   fits within the scope of the proportionality principle—the precise contours of which are

                                  18   unclear.” Lockyer v. Andrade, 538 U.S. 63, 76 (2003) (internal quotation marks and

                                  19   citations omitted). “The Eighth Amendment does not require strict proportionality

                                  20   between crime and sentence. Rather, it forbids only extreme sentences that are ‘grossly

                                  21   disproportionate’ to the crime.” Ewing v. California, 538 U.S. 11, 23 (2003) (quoting

                                  22   Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring)). Where it

                                  23   cannot be said as a threshold matter that the crime committed and the sentence imposed

                                  24   are grossly disproportionate, it is not appropriate to engage in a comparative analysis of

                                  25   the sentence received by the defendant to those received by other defendants for other

                                  26   crimes. See United States v. Harris, 154 F.3d 1082, 1084 (9th Cir. 1998).

                                  27

                                  28
                                                                                    25
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 26 of 28




                                   1          The Supreme Court upheld a life sentence without the possibility of parole for an

                                   2   offender whose sole felony conviction was for possessing 672 grams of cocaine.

                                   3   Harmelin, 501 U.S. at 961, 994. In Andrade, the Supreme Court, under the highly

                                   4   deferential AEDPA standard, upheld a sentence of two consecutive terms of 25 years to

                                   5   life for the nonviolent theft of $150 worth of videotapes. 538 U.S. at 63, 77.

                                   6          ANALYSIS

                                   7          The California Court of Appeal set forth the relevant state and federal law and

                                   8   denied this claim:

                                   9                 On appeal, Brown does not contend that the court erred or
                                                     abused its discretion in making any of the individual
                                  10                 sentencing determinations that resulted in the total sentence
                                                     (such as selecting the upper term or imposing a consecutive
                                  11                 sentence for a particular count). Nor does Brown expressly
                                                     argue that his sentence is improper under any of the prongs of
                                  12                 the In re Lynch analysis. Instead, he asserts generally that
Northern District of California
 United States District Court




                                                     the sentence is cruel and unusual because he is in his late
                                  13                 forties and may not complete the imposed sentence in his
                                                     lifetime. We are not persuaded.
                                  14
                                                     The trial court explained in detail the reasons for its
                                  15                 sentencing decisions.       It explained that Brown’s crimes
                                                     included sexual assaults on Cynthia Doe and Georgia Doe
                                  16                 that involved “great violence and a high degree of cruelty” and
                                                     caused the victims to suffer extreme physical trauma and
                                  17                 pain. And it explained that Brown physically and mentally
                                                     traumatized his victims by threatening them with arrest or
                                  18                 violence, handcuffing A. Doe to his vehicle, and sexually
                                                     assaulting Cynthia Doe and Georgia Doe. It further explained
                                  19                 that Brown’s crimes involved planning and sophistication, and
                                                     he intimidated the victims under false pretenses by using
                                  20                 badges and a walkie-talkie and pretending to be a police
                                                     officer. Finally, the court noted that Brown had expressed no
                                  21                 remorse for his conduct and had not acknowledged any
                                                     wrongdoing.
                                  22
                                                     While we might not have reached the same determination as
                                  23                 the trial court on each of the sentencing decisions in this case
                                                     had we been in the trial court’s position, we cannot conclude
                                  24                 that the trial court abused its sentencing discretion or that the
                                                     sentence imposed was shocking or inhumane. (See People
                                  25                 v. Andrade, supra, 238 Cal.App.4th at p. 1310 [rejecting
                                                     argument that sentence of 195 years to life was cruel and
                                  26                 unusual, where the defendant committed sexual assaults
                                                     against five young women and intimidated them with threats
                                  27                 and statements that he was affiliated with law enforcement].)
                                  28   Brown, 2015 WL 7572482, at *13.
                                                                                    26
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 27 of 28




                                   1          Petitioner has not shown that the state court opinion was objectively

                                   2   unreasonable. Petitioner was sentenced to 44 years and eight months plus a

                                   3   consecutive indeterminate life sentence for the multiple sexual assaults and kidnapping.

                                   4   If, as in Harmelin, a life sentence for a single, nonviolent, drug-possession conviction did

                                   5   not violate the Eighth Amendment, and if, as in Andrade, a sentence of 50 years to life for

                                   6   the nonviolent theft of videotapes also did not, then petitioner’s sentence for his violent

                                   7   crimes also does not violate the Eighth Amendment. This claim is denied.

                                   8                                         APPEALABILITY

                                   9          The federal rules governing habeas cases brought by state prisoners require a

                                  10   district court that denies a habeas petition to grant or deny a certificate of appealability

                                  11   (“COA”) in the ruling. See Rule 11(a), Rules Governing § 2254 Cases, 28 U.S.C. foll.

                                  12   § 2254 (effective December 1, 2009).
Northern District of California
 United States District Court




                                  13          To obtain a COA, petitioner must make “a substantial showing of the denial of a

                                  14   constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has rejected the

                                  15   constitutional claims on the merits, the showing required to satisfy § 2253(c) is

                                  16   straightforward: The petitioner must demonstrate that reasonable jurists would find the

                                  17   district court’s assessment of the constitutional claims debatable or wrong.” See Slack v.

                                  18   McDaniel, 529 U.S. 473, 484 (2000). Section 2253(c)(3) requires a court granting a COA

                                  19   to indicate which issues satisfy the COA standard. Here, the court finds that the first

                                  20   claim regarding judicial misconduct meets the above standard and accordingly GRANTS

                                  21   the COA solely for that claim. See generally Miller-El, 537 U.S. at 327.

                                  22          Accordingly, the clerk shall forward the file, including a copy of this order, to the

                                  23   Ninth Circuit Court of Appeals. See Fed. R. App. P. 22(b); United States v. Asrar, 116

                                  24   F.3d 1268, 1270 (9th Cir. 1997).

                                  25                                          CONCLUSION

                                  26          1. The petition for writ of habeas corpus is DENIED on the merits. A certificate of

                                  27   appealability is GRANTED. See Rule11(a) of the Rules Governing Section 2254 Cases.

                                  28   Petitioner is cautioned that the court's ruling on the certificate of appealability does not
                                                                                     27
                                         Case 4:17-cv-02691-PJH Document 41 Filed 08/24/20 Page 28 of 28




                                   1   relieve him of the obligation to file a timely notice of appeal if he wishes to appeal.

                                   2          2. The clerk shall close the file.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 24, 2020

                                   5

                                   6                                                              /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                   7                                                            United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     28
